DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-11 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the following limitations:
in line 2, “a difference between the measured volume and a projected volume”.  Is this a second difference between the measured volume and the projected volume since this limitation is recited in line 9 of claim 1.  Appropriate correction is required; 
in line 3, “an error threshold”.  Is this a second error threshold in addition to the one recited in line 10 of claim 1?  Appropriate correction is required.
Claim 5, recites the limitation “the Earth”, in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16, recites the limitation “the Earth”, in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 17-19 are considered rejected for depending on the rejected claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-14 and 20 are rejected under 35 U.S.C. 10(a)(1) as being anticipated by Rowe et al. (U.S 2016/0370274 A1 – “Rowe”).
	Referring to claim 1:  Rowe teaches a method (abstract) comprising:
performing a downhole operation in a borehole (abstract, “wellbore being drilled”);
capturing, during the downhole operation, downhole particles (114) at a surface (106) (Fig. 1) [0016] from the borehole into a shaker screen (124) (as shown in Fig. 1) [0018];

determining a measured volume of the downhole particles ([0039] “The neural network … determining … volume of the particles”) based on the coherent electromagnetic radiation emitted into the downhole particles ([0019], “after electromagnetic energy emitted by the drill cuttings 114 is processed”); and
in response to determining a difference between the measured volume and a projected volume of anticipated downhole particles exceeds an error threshold ([0048], “determine if the imaging system 100 is operating properly or within the accuracy threshold. If the imaging system 100 falls outside of the accuracy threshold, the imaging system 100 may then be recalibrated, if desired”), outputting a notification of a downhole condition ([0020] “a printer, or any combination thereof. The peripheral devices 132 may provide an operator with a graphical display of the results of processing the image data 112 of the drill cuttings 114”) occurring based on the measured volume ([0039], “The neural network 134 may be used to help the processor 114 recognize … volume of the particles”).

	The method of claim 1 further comprising:
[2]:  in response to determining a difference between the measured volume and a projected volume of anticipated downhole particles exceeds an error threshold (last para of claim 16), determining an indicator of improper borehole cleaning based ([0010], 

[3]:  determining angularity ([0020] “programmed to define the angularity of the particles”) and size of the downhole particles ([0020], “determination of … particle size”)  
based, at least in part, of captured images of the downhole particles ([0020] “Processing the image data 112 of the drill cuttings may result in determination of various characteristics of the drill cuttings 114 … particle size … angularity”); and
in response to determining a change in at least one of the angularity and size ([0029], “account for particle change in size”) of the downhole particles (114), outputting a notification of a downhole condition occurring based on the change in at least one of angularity and size ([0020] “a printer, or any combination thereof. The peripheral devices 132 may provide an operator with a graphical display of the results of processing the image data 112 of the drill cuttings 114”) ([0039], “The neural network 134 may be used to help the processor 114 recognize … volume of the particles”).



[5]:  Rowe teaches a method (abstract) comprising:
determining a projected volume (claim 16 “determining … accuracy threshold by comparing … measured volumes against the known volume”) of projected cuttings (114) returning to a surface (106) of the Earth (see Fig. 1) during drilling of a borehole to be drilled (last 3 lines of para [0053]) for a unit of depth ([0041] “depth”) and a unit of time ([0014], “at timed intervals … drilling operation”); 
drilling the borehole [0014] with a drill string (408) having sections of drill pipe ([0053], “drill pipe”) and a drill bit ([0053], “drill bit”); 
capturing, during the drilling, actual cuttings at the surface from the borehole into a shaker screen (ibid claim 1 above) for the unit of depth ([0041], “true vertical depth”) of the borehole ([0026], “borehole”) drilled for the unit of time ([0014], “at timed intervals”);
emitting coherent electromagnetic radiation onto the actual cuttings in the shaker screen (ibid claim 1 above); 
measuring a measured volume of the actual cuttings ([0039] “The neural network … determining … volume of the particles”) for the unit of depth ([0041], “true vertical depth”) and the unit of time ([0014], “at timed intervals”) based on the coherent electromagnetic radiation emitted into the actual cuttings (ibid claim 1 above); and

	
[7]:  The method of claim 5, wherein:
in response to determining the difference between the measured volume and the projected volume exceeds the error threshold (ibid claim 1 above), modifying the drilling (last five lines of [0045]) in response to the notification ([0020] “a printer, or any combination thereof. The peripheral devices 132 may provide an operator with a graphical display of the results of processing the image data 112 of the drill cuttings 114”).

	Rowe further teaches the method of claim 7, wherein:
[8]:  in response to determining the difference between the measured volume and the projected volume exceeds the error threshold (ibid claim 1 above) and in response determining that the measured volume is less that the projected volume ([0010], “Monitoring changes cutting size … volume”.  Last five lines of Rowe’s claim 16 in page 10),
outputting the notification of the downhole condition comprises outputting a notification of cuttings build up ([0020] “a printer, or any combination thereof. The peripheral devices 132 may provide an operator with a graphical display of the results of processing the image data 112 of the drill cuttings 114”) in the borehole ([0026],  

[9]:  in response to determining the difference between the measured volume and the projected volume exceeds the error threshold (ibid claim 1 above) and in response determining that the measured volume is less that the projected volume (ibid claim 8 above),
outputting the notification of the downhole condition comprises outputting a notification of cuttings build up ([0020] “a printer, or any combination thereof. The peripheral devices 132 may provide an operator with a graphical display of the results of processing the image data 112 of the drill cuttings 114”) in the borehole ([0026], “borehole”), and 
modifying the drilling comprises replacing at least one of a reamer ([0026], “reaming operations”) of the drill string and the drill bit ([0011] “drill bit needs to be replaced”).

[10]:  The method of claim 7, wherein response to determining the difference between the measured volume and the projected volume exceeds the error threshold (ibid claim 8 above) and in response determining that the measured volume is greater that the projected volume ([0010], “Monitoring changes cutting size … volume”.  Last five lines of Rowe’s claim 16 in page 10),
may provide an operator with a graphical display of the results of processing the image data 112 of the drill cuttings 114”) comprises outputting the notification of collapsing of the borehole ([0011], “changing the equivalent circulating density (ECD) of a drilling fluid”.  This avoids collapsing of the borehole), and 
modifying the drilling comprises increasing a weight of a drilling mud being supplied through the drill string ([0054] “a pump … circulates drilling fluid … through a feed pipe) during the drilling ([0009] “drilling operation”).

[11]:  The method of claim 5, wherein determining the projected volume of projected cuttings comprises determining the projected volume of projected cuttings based on a size of the borehole (ibid claim 4 above).

	For claims 12-20, elements or limitations that have been previously labeled before are not being labeled again.
[12]:  Rowe teaches a system (Fig. 1), comprising:
a shaker screen onto which downhole particles and fluid ([0018], “oil and gas”) from a “borehole” [0026] are to be placed, the downhole particles a product of a downhole operation ([0023], “particles suspended within the drill cuttings 114”); 
a shaker (116) (Fig. 1) to vibrate the shaker screen (124) to separate the downhole particles from the fluid; 

a camera to capture images of the coherent electromagnetic radiation being emitted onto the downhole particles ([0015], “camera … capturing images .. video of the drill cuttings”); and
a device ([0039], “The neural network 134 may be used to help the processor 114 recognize … volume of the particles”)
to determine a volume of the downhole particles on the shaker screen based on the images of the coherent electromagnetic radiation (ibid claim 1 above).

	Rowe teaches the system of claim 12, wherein:
[13]:  the device ([0039], “The neural network 134 may be used to help the processor 114 recognize … volume of the particles”) is to,
in response to a determination that a difference between a measured volume and a projected volume exceeds an error threshold (ibid claim 1 above), output a notification of a downhole condition occurring based on the determined volume (ibid claim 1 above).

[14]:  a drill string having sections of drill pipe and a drill bit (ibid claim 5 above) to drill the borehole ([0009], “wellbore drilling operations”),
wherein the downhole particles comprise cuttings (114), and
wherein the device ([0039], “The neural network 134 may be used to help the processor 114 recognize … volume of the particles”) is to determine the volume of the cuttings for a unit of depth ([0041], “true vertical depth”) and a unit of time ([0014], “at 

[20]:  The system of claim 12, wherein the device is to:
determine angularity ([0020] “programmed to define the angularity of the particles”) and size of the downhole particles ([0020], “determination of … particle size”)  based, at least in part, of the images ([0020] “Processing the image data 112 of the drill cuttings may result in determination of various characteristics of the drill cuttings 114 … particle size … angularity”); and
in response to a determination of a change in at least one of the angularity and size of the downhole particles, output a notification of a downhole condition occurring based on the change in at least one of the angularity and size (ibid claim 3 above).

Allowable Subject Matter
Claims 6, 15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ligneul et al. (U.S. 2014/0046628 A1) which discloses a method comprising a downhole operation in a wellbore; capturing downhole particles at a surface from the borehole, analyzing at least a cutting emerging from the well, to determine the physical and chemical properties of the cuttings which can be implemented in the drilling site.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL C. PORTOCARRERO whose telephone number is (303)297-4781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/MANUEL C PORTOCARRERO/Examiner, Art Unit 3672                                                                                                                                                                                                        04/21/21